Opinion issued April 21, 2015




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-15-00099-CV
                          ———————————
             KARIN ELIZABETH SIMS-LOWERY, Appellant
                                      V.
                 DAMION ANTHONY LOWERY, Appellee



                  On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Case No. 2011-18283



                        MEMORANDUM OPINION

      Appellant, Karin Elizabeth Sims-Lowery, attempts to appeal from the trial

court’s final decree of divorce signed on November 17, 2011. We dismiss the

appeal.
      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within twenty days after the

judgment is signed, any party files a request for findings of fact and conclusions of

law. Id.; see TEX. R. CIV. P. 296. The time to file a notice of appeal also may be

extended if, within fifteen days after the deadline to file the notice of appeal, a

party properly files a motion for extension. See TEX. R. APP. P. 10.5(b), 26.3. A

motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within

the fifteen-day extension period provided by rule 26.3. See TEX. R. APP. P. 26.1,

26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997).

      Here, the trial court signed the final judgment on November 17, 2011.

Lowery timely filed a request for findings of fact and conclusions of law on

December 6, 2011. See TEX. R. CIV. P. 296. Therefore, Lowery’s notice of appeal

was due by February 15, 2012, or by March 1, 2012, with a fifteen-day extension.

See TEX. R. APP. P. 26.1(a)(4), 26.3. Lowery, proceeding pro se, untimely filed her

notice of appeal on January 30, 2015. 1 Without a timely filed notice of appeal, this

Court lacks jurisdiction over the appeal. See TEX. R. APP. P. 25.1.


1
      Lowery’s notice of appeal also states that she appeals from a judgment or order
      signed on July 26, 2012. The clerk’s record filed in this Court does not include a
      trial court judgment or order signed on July 26, 2012, This Court’s records

                                          2
      On March 10, 2015, we notified Lowery that her appeal was subject to

dismissal for want of jurisdiction unless, by March 24, 2015, she filed a written

response showing how this Court has jurisdiction over this appeal. See TEX. R.

APP. P. 42.3(a). Lowery failed to file an adequate response.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R.

APP. P. 43.2(f). We dismiss any pending motions as moot.




                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Huddle.




      indicate that the judgment or order signed on that date refers to this Court’s
      opinion and judgment issued on July 26, 2012. See In the Matter of Z.E.K.B.L. aka
      A.S.L., No. 01-11-01097-CV, 2012 WL 3060097 (Tex. App.—Houston [1st Dist.]
      July 26, 2012, no pet.) (mem. op.) (dismissing appeal for failure to pay fees or
      establish indigence).

                                          3